PER CURIAM
Mother and father appeal judgments terminating their parental rights to their two children on grounds of unfitness and neglect. They contend that the evidence was legally insufficient to justify termination of their parental rights on either of those grounds. On de novo review, State ex rel Juv. Dept. v. Geist, 310 Or 176, 194, 796 P2d 1193 (1990), we conclude that the trial court did not err in terminating parental rights based on the unfitness of both parents. Discussion of the relevant facts would benefit neither bench nor bar. Because we conclude that the evidence was sufficient to terminate parental rights on unfitness grounds, we do not address the sufficiency of the evidence on the ground of parental neglect.
Affirmed.